Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  The Examiner finds Applicant’s arguments presented on p. 7/10 persuasive in that the Sutovsky-Zhou-Graham combination fails to render obvious amended claim 1.
Claim interpretation of Functional Language in Computer Claims
Independent claims 12 and 20 are apparatus claims that are directed to a computer-readable media and a computer, respectively. Both of these claims functionally recite software instructions that a computer is operable to perform, (equivalent to claiming that the computer is “programmable” for the subsequently recited functional steps) but do not positively claim that a computer must be programmed to perform the claimed functionality. As such, claims 12 and 20 do not limit the invention to a particular structure or special-purpose machine that would distinguish the claimed computer over any prior art computer comprising a programmable general purpose processor. Instant claims 12 and 20 can be anticipated by any prior art device with an admittedly-programmable microprocessor and comprising memory.
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) 
MPEP 2114 Part IV. provides instructions for the examination of functional language in the special case of computerized device claims. Here, it is stated that, “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate.” Here the MPEP also cites to the following relevant court decisions:
Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991) (The court held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality.); In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997); In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); In re Ludtke, 441 F.2d 660, 663-64, 169 USPQ 563, 566-67 (CCPA 1971); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971) ("[I]t is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art"). 

Applying this guidance to the instant examination, the Examiner finds the following claim language to merely represent an intended manner of operating an apparatus, a statement of a conceived field of use or intended use of an apparatus, or functions that the apparatus is capable of but not necessarily required to perform: 
receive a request from a second user to initiate a first game within a first layer […], generate a first game container in a third layer of the communication interface […], expand the second layer into a full-screen […] display the third layer as the augmented reality overlay […] 
As such, claims 12-20 can be interpreted far broader than Applicant likely intends. The only structure required to anticipate each of apparatus claims 12 and 20 is some unspecified type of computer-readable media (claim 12) and some unspecified type of client system comprising a processor and memory, (claim 20), in both cases lacking any other structural specifications or requirement to be particularly programmed since the programming steps are recited using “programmable”-equivalent language.
The Examiner recommends amending claims 12 and 20 as follows in order to positively claim the step limitations as software required to configure a computer accordingly.
Re claim 12, “One or more computer-readable non-transitory storage media embodying software that when executed, configures a client system to:”
Re claim 20, “A client system comprising: one or more processors; and a non-transitory memory coupled to the processors comprising instructions that, when executed by the processors, configures the client system to:”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/229607 A1 to Sutovsky in view of US 2015/0358577 A1 to Zhou et al. and US 2008/0009344 to Graham et al.
	Re claim 12, Sutovsky discloses one or more computer-readable non-transitory storage media embodying software that is operable when executed by a client system to: (As discussed in the Claim Interpretation section above, Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991), The court held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality. And in the Examination of claim 12, a preamble claim to software that is operable is equivalent to the “programmable” claim language that the court found to merely require a general purpose programmable apparatus. As such any step limitations attributed to the storage media of claim 12 is not of patentable significance because it does not define a special-purpose machine.
receive a request from a second user to initiate a first game (P. 2, “the method comprising following steps: signing up in the on-line gaming system by means of user devices, establishing video communication between the user devices in the on-line gaming system, enabling initiation of a game by means of a user interface of the gaming system during video communication, generating a game field by combining video data received from the user devices, enabling performance of at least one gaming activity over at least one gaming object on the game field by means of the user interface of the gaming system)
within a first layer of a communication interface, (Figs. 1-4, the layer comprising animated video game graphics such as No’s. 5 is a first, gaming, layer of the communication interface) wherein the communication interface comprises a plurality of layers, wherein a first layer comprises a video communication of the second user (Figs. 1-4,  pp. 2-4, an augmented reality game is provided comprising a blended presentation of videos of users faces and augmented reality gaming objects, wherein the augmented reality game is accessible to each user via a wireless network--connected computing device such as a smart phone, internet connected computer, and the like, see p. 3)
generate a first game container in a third layer of the communication interface, wherein the third layer contains the first game in an augmented reality overlay; (Figs. 1-3, P. 10, pp. 5-8)
and display the third layer as the augmented reality overlay over the second layer comprising the video communication of the first user. (Figs. 1-3, P. 10, pp. 5-8. And note, as discussed above, that claim 12 merely requires a computer storage media to be operable to execute instructions, and as such any claimed functionality associated therewith, including that the second layer is comprising the video communication of the second user is a statement of intended use/field of use which is not of patentable significance over an inherently-capable programmable prior art apparatus including that of Sutovsky—see P. 2 lines 13-22 of Sutovsky which identifies that the invention of his disclosure is programmable.)
Although Sutovsky teaches the same inventive concept substantially as claimed including video games comprising blended or overlaid videos of users, and although Sutovsky diagrams in Fig. 1 that an exemplary GUI comprises videos of both an opponent 4 and the user himself 3 (see also 10:5-10), Sutovsky is silent as to whether a second layer of the communication interface comprises a thumbnail view of a video communication of the first user. Sutovsky is also silent as to whether the client system can expand the second layer comprising the video communication of the first user into a full-screen view within the communication interface and whether the first layer is closed responsive to the overlaying of the augmented reality overlay onto the second layer.
Zhou is an analogous system and method directed to the management of video layers in augmented reality communications and gaming (see, for example, Figs. 5, 10C, 16B) that teaches that it was known in the art in such a system and method to provide a thumbnailed view of a first user in a window comprising a view of a video communication of another user (Fig. 10C of Zhou). Zhou also teaches expanding a video layer into a full-screen view within a client communication interface (Refer to Zhou. Fig. 10C and Fig. 4 No. 420, Fig. 9, “Switch to full screen display mode for the video communication” 980, and [0029], [0040], “video communication 214 may operate in different display modes. Full-screen display mode, for instance, may allow video communication application 214 control of most or all of the display 232 for implementing the video communication including other video/image data for user interface elements or graphics (e.g., windows, toolbars, or buttons) that format or frame the video communication data displayed. […] FIG. 2C, for instance, illustrates a participant displaying video communication data in a full-screen mode for a video communication, according to some embodiments.” Zhou additionally teaches in [0053] automatically changing how existing video communication data is displayed responsive to another application being launched, initiated, resumed, woken up, or otherwise given control of the display presentation. This another application that is given control of the display may be a gaming application that can blend or integrate communication data (which places it in analog with the augmented reality gaming of Sutovsky). Although Zhou states that the gaming application “may be able to control, transform, modify, or adapt the video communication data to be rendered differently on the electronic display […]” wherein, “the video communication data may be dependent on the other application” Zhou does not specifically contemplate that this modification of a communication data layer responsive to control being granted to another application can be closing the communication data layer. 
Graham is an analogous video game system and method comprising windows overlaid on another layer of the graphical user interface. Graham teaches that it was known in the art to have automatic programmed closing of a window layer conditioned on a predefined state or event occurring – see Graham [0133]. 
It would have been obvious to one having ordinary skill in the art at the time of the invention that Sutovsky could have incorporated a thumbnailed video preview of a first user and enabled the expansion of a video layer into a full-screen view as taught by Zhou, and wherein a video communication layer can be affected by control given to another application such as a gaming application as taught by Zhou, this control including closing the video communication layer as taught by Graham without causing any unexpected results. The motivation to provide a thumbnailed view of a first user as opposed to the full-size view illustrated by Sutovsky would be to save space on the device display when it might be more important to observe the opponent than the user himself. 
And specifically regarding the claim limitations of the expanded second layer comprising the video communication of the first user, this claim to software that is operable to perform functional steps is equivalent to the “programmable” claim language that the court found to merely require a general purpose programmable apparatus. As such any differences between the prior art and instant claim that merely represent functions that a fully-capable programmable device in the field could, but is not necessarily required to, execute is not of patentable significance. 
The motivation to provide full screen and automatic closing of video communication layer(s) would be to provide a dynamic video presentation wherein the display is best utilized to maximize the display area for functions that are most relevant to a user at certain points in time.
Re claims 13, 15, P. 3 lines 17-20 of Sutovsky describe a user enabling initiation of the game wherein “enabling initiation of a game” and “enabling to perform at least one gaming activity is mean as receiving data about initiation” and “receiving data about at least one gaming activity by a gaming system”.
Re claim 17, see Figs. 1-4 regarding mapping game elements to video communication features by overlaying– note for example a target game element No. 15 being mapped and overlaid onto the nose of a user illustrated in a video conference in Fig. 3.
Re claim 18, pp. 10-11 describe that in an augmented reality game, gaming objects 5 and 13 can be moved about the second user, teaching the movement of features of the second user.
Re claim 20, see the rejection of claim 12. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sutovsky in view of Zhou and Graham, and further in view of US 2012/0302352 to Ajami et al.
Re claim 14 Sutovsky further teaches executing, by the client system, a gaming protocol associated with the first game, (P. 2, “The machine-readable medium stores programmed instructions for interaction with the gaming system, upon execution of which by the processor, the method for interaction between users and an on-line gaming system is implemented.”) wherein the gaming protocol comprises instructions for coordinating in-game actions between the first and second users via a network (P. 10-11 describes an example of game mechanics of a multiplayer online augmented reality game of the instant invention).
Although Sutovsky as modified by Zhou and Graham discloses the same inventive concept substantially as claimed including an AR game having a first layer comprising video communications and a second layer comprising game elements that interact with the first layer, and wherein the game can be enabled on mobile client devices served by a network, Sutovsky-Zhou-Graham is silent as to whether the gaming protocol that coordinates in-game actions specifically utilizes API calls to a gaming server, and thus lacks executing, by the client system, a gaming protocol associated with the first game, wherein the gaming protocol comprises instructions for coordinating in-game actions between the first and second users via application programming interface (API) calls to a gaming server.
Ajami is an analogous networked multiplayer gaming reference that teaches that it was known in the art for “game features and game mechanics” that are “implemented using hardware components, software components, and/or any combination thereof”, can specifically be implemented by web service and website means via a “custom or generalized API device, such as a mobile device (e.g., cellular phone, smart phone, personal UPS, PDA, personal gaming device, etc.) that makes API calls directly to a server.” (emphasis added). It would have been obvious to one having ordinary skill in the art at the time the invention was filed that the analogous system of Sutovsky-Zhou-Graham could have, like Ajami, used API calls to a gaming server via a custom or generalized API on a client device to implement the claimed game functions, without causing any unexpected results. The motivation to use an API call would be to improve efficiency and flexibility in sharing and distributing content by this known prior art means.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sutovsky in view of Zhou and Graham, and further in view of US 2007/0093297 to Moshal.
Re claim 16, Although Sutovsky as modified by Zhou and Graham teach the same inventive concept substantially as claimed, Sutovsky-Zhou-Graham are silent as to whether the gaming protocol is comprising settings for configuring a first game within a communication interface. Moshal teaches this feature (Fig. 7). It would have been further obvious to one having ordinary skill in the art at the time of the invention that the on-line game taught by the primary reference of Sutovsky could have included settings for configuring it without causing any unexpected results, as it is a long-known concept for video games to be configurable to enable a user to adapt a game to his hardware, personal preferences, and skill level. 
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sutovsky in view of Zhou and Graham and further in view of US 2011/0256928 to Dobyns.
Re claim 19, Although Sutovsky in view of Zhou and Graham teach the same inventive concept substantially as claimed, they are silent as to whether an additional layer of the game is provided to randomly determine who plays in the first game. Dobyns is an analogous multiplayer video game reference that teaches it was known in the art to provide a virtual dice game interface that enables random selection of a first player, see [0036] of Dobyns. It would have been obvious to one having ordinary skill in the art at the time the invention was filed that the multiplayer video game of Sutovsky as modified by Zhou and Graham could use a random dice roll interface to determine which player is the first player, as taught by Dobyns without causing any unexpected results because random selection of a first player is a long-known and traditional technique in gaming that pre-dates video gaming. 
Response to Arguments
Regarding claims 1-11, Applicant’s arguments presented on p. 7/10 persuasive in that the Sutovsky-Zhou-Graham combination fails to render obvious amended claim 1. Accordingly, the rejection of claims 1-11 has been withdrawn.
Regarding claims 12-20, The Examiner notes that Applicant has not provided any arguments directed to the Examiner's interpretation of independent claims 12 and 20 as reciting functional language that a computer is operable to or in other words programmable to perform, which fails to establish any patentable distinction over any inherently capable prior art programmable microprocessor as established in Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991) (The court held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality.); Refer back to pp. 2-3 of the Non-Final Rejection of 11/12/2021 under the heading "Claim Interpretation". Here, the Examiner provided suggested claim language for each of claims 12 and 20 to remedy this deficiency towards the bottom of p. 3. These suggestions are copied in this Final Office Action.
Because instant claims 12 and 20 still recite "storage media embodying software that is operable when executed by a client system to:" and "the processors operable when executing the instructions to:", respectively, the Examiner's analysis of these claims as merely reciting functions that a programmable microprocessor is capable of but not required to be configured to perform is maintained. The amendments of 05/10/2021 which attribute further details to instructions that a processor is capable of executing, but not required to execute, do not change the Examiner's interpretation that any programmable microprocessor with memory would meet these claims, including that of the Sutovsky-Zhou-Graham combination.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715